Citation Nr: 1209727	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1976 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.  As the Veteran has been diagnosed with additional psychiatric disabilities beyond his currently diagnosed PTSD, to include anxiety disorder, the issue on appeal regarding service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability as set forth in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disability, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed....").

The Board notes that VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his claimed disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is required regarding his alleged acquired psychiatric disabilities.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's acquired psychiatric disability.

The Veteran has provided statements that he experienced psychiatric difficulties during service, but did not report them.  He also stated that his disability continued from separation from service.  He has a current diagnosis of anxiety disorder and PTSD.  Therefore, the record includes competent evidence of a current disability, evidence establishing symptoms during service, and testimony that the symptoms have continued since separation.  However, the evidence is insufficient to determine if the Veteran's current symptoms are related to his experiences or symptoms during service.  Therefore, the Board finds that a VA examination and opinion is necessary.  

Additionally, the Board notes that the Veteran has provided stressor information in the course of his claim for PTSD.  The stressors do not appear to be verifiable; however, the Board notes that VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).  The Veteran's representative has specifically asserted that the new regulation specifically applies to the Veteran's alleged stressors.  Therefore, the RO should determine whether the Veteran's currently claimed stressors relate to fear of hostile military or terrorist activity before providing the Veteran's with a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the Veteran's currently claimed stressors relate to fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).  A statement regarding the RO's findings should be associated with the claims file.  

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current acquired psychiatric diagnosis.  The examiner should review the relevant documents in the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.)  If, and only if, the RO finds that the Veteran's alleged stressors relate to fear of hostile military or terrorist activity, the examiner is requested to determine if the Veteran has PTSD.  If PTSD is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is caused by the stressor.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  

b.)  Regardless of the RO's finding regarding the Veteran's stressors, the examiner should identify list any additional psychiatric disabilities present.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disability had its onset during service or is causally or etiologically related to service.  

A complete rationale should be given for any opinion provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the disability on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


